CORRECTED EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this corrected examiner’s amendment was given in an interview with Mr. Villalta on 2/25/21.
The application has been amended as follows: 
In claim 3, the recitation, “disposed inside the intermediate peripheral wall,” (line 18) is amended to read, 
--disposed inside the intermediate peripheral wall and within the gap,--
	
Withdrawn claims 8, 10, 13, 18 drawn to other non-elected species are cancelled.
Also, claim 20 is cancelled and claim 21 is amended to depend from claim 19.

In claim 23, line 82, the recitation, “with-at” is amended to read --with at--.
Hereby claims 3, 7, 9, 11, 12, 19, 21-29 are allowed.

Conclusion
The prior art made of record (in the previous Examiner amendment) and not relied upon is considered pertinent to applicant's disclosure and is repeated here: Minaniyawa (JP 2003-106728) showing a thermoelectric portable cooler 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
February 25, 2021